DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The previous prior art rejection under Sacripante et al (US 5601689) and double patenting rejection over U.S. Patent No. 5348831 (cited in IDS) in view of Sacripante et al (US 5601689). maintained and therefore it is proper to make this rejection FINAL
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sacripante et al (US 5601689), cited in IDS. 
Double Patenting
2.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	 Claims 1-2 and 5-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 16 of U.S. Patent No. 5348831 (cited in IDS) in view of Sacripante et al (US 5601689).

The rejection can be found in the NON-FINAL office action mailed 1/3/2011 and is herein incorporated by reference

New claims 19 and 20 are noted.

Sacripante et al (US 5601689) and U.S. Patent No. 5348831 fail to teach filament diameter.
The newly added rejection under 35 USC below discloses the parameters above. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Mechanical properties analysis of polyetherimide parts fabricated by fused deposition modeling, High Performance Polymers 2019, Vol. 31(1) 97–106, necessitated by Amendment) in view of Sacripante et al (US 5601689).
 
Jiang teaches a fused deposition modeling (FDM) method, which includes an extrusion of polyetherimide (PEI) filament with diameter of 2 mm (see page 98).

Jiang fails to teach a PEI partly soluble in an aqueous fluid.

Sacripante teaches a procedure comprising a step of providing a fused image on a substrate, and removing the image by contacting it with an aqueous solution comprised of water, surfactant, ionic salt and caustic component (see claim 28), where the fused image is comprised of a mixture of a nitrogen based resin, and a pigment (see claim 13). 
Sacripante discloses a polyetherimide with formula of claim 6 of instant Application, which has a softening point of 120 C (see Example 1). 
In opposite, Jiang’s PEI requires very high processing temperatures, such as ones within the range of 350C-390C (see 
In Examiner’s opinion, Sacripante low temperature range is convenient in view of significantly lower energy consumption and overall processing cost, minimize safety issues, etc. 
Therefore, it would have been obvious to a person of ordinary skills in the art to use Sacripante’s PEI in Jiang’s process in order to avoid common problems related to a  very high temperature polymer processing. 

Response to Arguments

5.	Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 

Applicant submits that there is no indication that the extruded strands taught in Sacripante  are compatible with being used for fused filament fabrication.
However, since Sacripante  and Applicant teach the same polyetherimide, the reference’s material inherently compatible with fused filament fabrication. In addition,  since Sacripante teaches at least an individual filament production, it clearly  suitable for production of the fused ones. 
Applicant argues that Sacripante fails to disclose a polyimide. Instead, the reference teaches a polyamic acid.
This is incorrect. Sacripante  teaches a  process where the  resin is a thermoplastic resin selected from the group consisting of a polyimide, a polyamic acid, a polyimide imine, etc. (see claim 14).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765